PER CURIAM:
Vickie Taylor (“Taylor”) filed a 12-count complaint in the district court, alleging claims under several federal and state statutes, as well as state-law tort claims. Taylor voluntarily dismissed three of the counts in her complaint, and the district court granted summary judgment to the defendants on each of the remaining claims. Taylor now appeals.
After reviewing the briefs and relevant parts of the record, we affirm for the reasons stated in the district court’s memorandum opinion. (R.2-74 at 9-23.)
AFFIRMED.